DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “air-cooling element” in claims 1 and 8. The phrase has been examined as --a thermoelectric element--.
 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and  6-7  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the evaporator".  There is insufficient antecedent basis for this limitation in the claim. The phrase has been examined as -- an evaporator --.
 
The remaining claims are rejected based on their dependency from a claim that has been rejected.
 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trumper et al. US 2018/0201374 Al in view of Wong et al. US 9554491 B1 and Taras et al. US 2010/0199686 Al.
Re claim 1, Trumper et al. teach a chiller (fig 1) comprising: a condenser (16); a bank of condenser fans (50) corresponding to the condenser configured to circulate air through the condenser; 
an air-cooling element (210a) in fluid communication with the condenser a bank of evaporator fans (36) configured to circulate air through the air-cooling element, 
a bank of evaporator fans  (36) and the disposition of the condenser and bank of condenser fans, and evaporator fans define a chiller envelope configured to fit within a service column of an aircraft (fig 3A).


Trumper et al. teach a bank of condenser fans (212, 216, noting the fan in the primary reference is made to be a bank of fans) to create air plenums.
When combined, the references teach an air-cooling element (210a) in fluid communication with the condenser a bank of evaporator fans  configured to circulate air through the air-cooling element (noting the fan bank with naturally circulate the air),
wherein: the condenser and bank of condenser fans are linearly elongated (fig 2) and disposed along a vertical first edge of the chiller (noting two corners are each edges of the primary reference, fig 1, and that the three dimensional fans will naturally extend along a vertical edge since the structure is three dimensional).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include multiple fans as taught by Wong et al. in the Trumper et al. invention in order to advantageously allow for a cost effective manner to handle thermal deviations.
 Wong, as modified, fail to explicitly teach multiple fans in the evaporator bank.

Trumper et al. teach a bank of evaporator fans and the disposition of the condenser and bank of condenser fans (212, 216, noting the fan in the primary reference is made to be a bank of fans) to create air plenums.
When combined, the references teach and the disposition of the condenser and bank of condenser fans, and evaporator fans define a chiller envelope configured to fit within a service column of an aircraft, the bank of evaporator fans is disposed linearly along a second edge of the chiller.


Trumper et al. , as modified, fail to explicitly teach details of the defrost and trough.
Taras et al. teach and a cold air return duct (annotated fig) defining (noting the duct borders and defines an extremity and shared airflow additionally) a condensate trough (45) proximal to the evaporator and a drain (annotated fig); the condensate trough disposed to collect condensate when the chiller is operated in a reverse, defrost mode (para 24) to allow for thermoelectric defrost operation.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the defrost and trough as taught by Taras et al. in the Trumper et al. , as modified, invention in order to advantageously allow for a safe and reliable defrost operation with no moving parts incorporating current from the already operating circuit.

    PNG
    media_image1.png
    945
    523
    media_image1.png
    Greyscale


 Re claim 6, Trumper et al. teach   the air-cooling element comprises a plurality of thermo-electric cooling (see the rejection of claim 1, para 11) elements disposed around a chilled air space (fig 1).
Re claim 8, Trumper et al. teach an aircraft galley (para 2) comprising:

a chiller (fig 1)comprising: a condenser (16); a bank of condenser fans (50) corresponding to the condenser configured to circulate air through the condenser; 
an air-cooling element (210a) in fluid communication with the condenser a bank of evaporator fans (36) configured to circulate air through the air-cooling element, 
a bank of evaporator fans  (36) and the disposition of the condenser and bank of condenser fans, and evaporator fans define a chiller envelope configured to fit within a service column of an aircraft (fig 3A).

Wong fail to explicitly teach multiple fans.
Trumper et al. teach a bank of condenser fans (212, 216, noting the fan in the primary reference is made to be a bank of fans) to create air plenums.
When combined, the references teach an air-cooling element (210a) in fluid communication with the condenser a bank of evaporator fans  configured to circulate air through the air-cooling element (noting the fan bank with naturally circulate the air),
wherein: the condenser and bank of condenser fans are linearly elongated (fig 2) and disposed along a vertical first edge of the chiller (noting two corners are each edges of the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include multiple fans as taught by Wong et al. in the Trumper et al. invention in order to advantageously allow for a cost effective manner to handle thermal deviations.
 Wong, as modified, fail to explicitly teach multiple fans in the evaporator bank.

Trumper et al. teach a bank of evaporator fans and the disposition of the condenser and bank of condenser fans (212, 216, noting the fan in the primary reference is made to be a bank of fans) to create air plenums.
When combined, the references teach and the disposition of the condenser and bank of condenser fans, and evaporator fans define a chiller envelope configured to fit within a service column of an aircraft, the bank of evaporator fans is disposed linearly along a second edge of the chiller.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include multiple fans as taught by Wong et al. in the Trumper et al., as modified, invention in order to advantageously allow for a cost effective manner to handle thermal deviations.
Trumper et al. , as modified, fail to explicitly teach details of the defrost and trough.
Taras et al. teach and a cold air return duct (annotated fig) defining (noting the duct borders and defines an extremity and shared airflow additionally) a condensate trough (45) proximal to the evaporator and a drain (annotated fig); the condensate trough disposed to collect 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the defrost and trough as taught by Taras et al. in the Trumper et al. , as modified, invention in order to advantageously allow for a safe and reliable defrost operation with no moving parts incorporating current from the already operating circuit.

    PNG
    media_image1.png
    945
    523
    media_image1.png
    Greyscale





Claims 1, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trumper et al. US 2018/0201374 Al in view of Wong et al. US 9554491 B1 and Rigney et al. US 2005/0210910 Al.
Re claim 1, Trumper et al. teach a chiller (fig 1) comprising: a condenser (16); a bank of condenser fans (50) corresponding to the condenser configured to circulate air through the condenser; 
an air-cooling element (210a) in fluid communication with the condenser a bank of evaporator fans (36) configured to circulate air through the air-cooling element, 
a bank of evaporator fans  (36) and the disposition of the condenser and bank of condenser fans, and evaporator fans define a chiller envelope configured to fit within a service column of an aircraft (fig 3A).

Wong fail to explicitly teach multiple fans.
Trumper et al. teach a bank of condenser fans (212, 216, noting the fan in the primary reference is made to be a bank of fans) to create air plenums.
When combined, the references teach an air-cooling element (210a) in fluid communication with the condenser a bank of evaporator fans  configured to circulate air through the air-cooling element (noting the fan bank with naturally circulate the air),

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include multiple fans as taught by Wong et al. in the Trumper et al. invention in order to advantageously allow for a cost effective manner to handle thermal deviations.
 Wong, as modified, fail to explicitly teach multiple fans in the evaporator bank.

Trumper et al. teach a bank of evaporator fans and the disposition of the condenser and bank of condenser fans (212, 216, noting the fan in the primary reference is made to be a bank of fans) to create air plenums.
When combined, the references teach and the disposition of the condenser and bank of condenser fans, and evaporator fans define a chiller envelope configured to fit within a service column of an aircraft, the bank of evaporator fans is disposed linearly along a second edge of the chiller.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include multiple fans as taught by Wong et al. in the Trumper et al., as modified, invention in order to advantageously allow for a cost effective manner to handle thermal deviations.
Trumper et al. , as modified, fail to explicitly teach details of the defrost and trough.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the defrost and trough as taught by Rigney et al. in the Trumper et al. , as modified, invention in order to advantageously allow for a condensation removal from a galley cooling system.

    PNG
    media_image2.png
    851
    680
    media_image2.png
    Greyscale



Re claim 8, Trumper et al. teach an aircraft galley (para 2) comprising:

a chiller (fig 1)comprising: a condenser (16); a bank of condenser fans (50) corresponding to the condenser configured to circulate air through the condenser; 
an air-cooling element (210a) in fluid communication with the condenser a bank of evaporator fans (36) configured to circulate air through the air-cooling element, 
a bank of evaporator fans  (36) and the disposition of the condenser and bank of condenser fans, and evaporator fans define a chiller envelope configured to fit within a service column of an aircraft (fig 3A).

Wong fail to explicitly teach multiple fans.
Trumper et al. teach a bank of condenser fans (212, 216, noting the fan in the primary reference is made to be a bank of fans) to create air plenums.
When combined, the references teach an air-cooling element (210a) in fluid communication with the condenser a bank of evaporator fans  configured to circulate air through the air-cooling element (noting the fan bank with naturally circulate the air),
wherein: the condenser and bank of condenser fans are linearly elongated (fig 2) and disposed along a vertical first edge of the chiller (noting two corners are each edges of the primary reference, fig 1, and that the three dimensional fans will naturally extend along a vertical edge since the structure is three dimensional).

 Wong, as modified, fail to explicitly teach multiple fans in the evaporator bank.

Trumper et al. teach a bank of evaporator fans and the disposition of the condenser and bank of condenser fans (212, 216, noting the fan in the primary reference is made to be a bank of fans) to create air plenums.
When combined, the references teach and the disposition of the condenser and bank of condenser fans, and evaporator fans define a chiller envelope configured to fit within a service column of an aircraft, the bank of evaporator fans is disposed linearly along a second edge of the chiller.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include multiple fans as taught by Wong et al. in the Trumper et al., as modified, invention in order to advantageously allow for a cost effective manner to handle thermal deviations.
Trumper et al. , as modified, fail to explicitly teach details of the defrost and trough.
Taras et al. teach and a cold air return duct (annotated fig) defining (noting the duct borders and defines an extremity and shared airflow additionally) a condensate trough (45) proximal to the evaporator and a drain (annotated fig); the condensate trough disposed to collect condensate when the chiller is operated in a reverse, defrost mode (para 24) to allow for thermoelectric defrost operation.
.
 

    PNG
    media_image2.png
    851
    680
    media_image2.png
    Greyscale



7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trumper et al. US 2018/0201374 Al in view of Wong et al. US 9554491 B1 and Taras et al. US 2010/0199686 Al, further in view of REISS et al. US 2016/0114880 Al.
Re claim 7, Trumper et al. , as modified, fail to explicitly teach an integral Peltier hot-side cooling system.
REISS et al. teach the air-cooling element comprises an integral Peltier hot-side cooling system using a recirculated air-cooled liquid (para 41, para 43, fig 1) to provide a constant temperature difference.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include an integral Peltier hot-side cooling system as taught by REISS et al. in the Trumper et al. , as modified, invention in order to advantageously allow for the generation of electrical power due to the inverse Peltier effect. 
 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trumper et al. US 2018/0201374 Al in view of Wong et al. US 9554491 B1 and Rigney et al. US 2005/0210910 Al , further in view of REISS et al. US 2016/0114880 Al.
Re claim 7, Trumper et al. , as modified, fail to explicitly teach an integral Peltier hot-side cooling system.
REISS et al. teach the air-cooling element comprises an integral Peltier hot-side cooling system using a recirculated air-cooled liquid (para 41, para 43, fig 1) to provide a constant temperature difference.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include an integral Peltier hot-side cooling system as taught by REISS et al. in the Trumper et al. , as modified, invention in order to advantageously allow for the generation of electrical power due to the inverse Peltier effect. 
 Response to Arguments
Applicant’s arguments, see reply, filed 11/10/2021, with respect to the 112 rejections of claims 6-7 have been fully considered and are persuasive.  The 112 rejections of claims 6-7 have been withdrawn. 
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive.
Applicant argues that the cited art fails to teach details of the trough and defrost mode.  However, the scope of claim 1 and 8 have been changed in the latest reply and therefore the .
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763